675 S.E.2d 365 (2009)
Robin HINSON, Individually and as Administratrix of the Estate of Billy Douglas Hinson, Jr. and as Guardian ad Litem for minors, Travis Wayne Hinson and Tristin Craig Hinson
v.
Randy JARVIS and Mansfield Jarvis, Co-Executors of the Estate of Joseph Mansfield Jarvis and Linnie Pauline Jarvis.
No. 283P08.
Supreme Court of North Carolina.
March 19, 2009.
Timothy D. Welborn, Winston-Salem, John R. Smerznak, Jr., for Robin Hinson.
Rodney A. Guthrie, Roberta B. King, Winston-Salem, Timothy B. Joines, North Wilkesboro, for Linnie Jarvis.
Prior report: ___ N.C.App. ___, 660 S.E.2d 604.

ORDER
Upon consideration of the conditional petition filed on the 26th day of June 2008 by Defendant (Linnie Jarvis) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*366 "Dismissed as moot by order of the Court in conference, this the 19th day of March 2009."